Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election with traverse of Invention I A1, B1, and C6 (figures 2A, 3A, and 10B; including claims 1-4, 6-10, and 12-15) in the reply filed on 11/29/2021 is acknowledged.  The traversal is on the ground(s) that the species are sufficiently related that search and examination of both species could be carried out by the PTO without posing an undue burden on the Examiner”.  This is not found persuasive because claims 5 and 11 are directed to multiple species.  Therefore, search and examination of both species could not be carried out by the PTO without posing an undue burden on the Examiner.  The requirement is still deemed proper and is therefore made FINAL.
Claim 12 is withdrawn from consideration as being directed to a non-elected species. Therefore, claims 1-4, 6-10, and 13-15 are pending for examination.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (CN 106932968) in view of Kimura (US 2008/0002079).
Regarding claim 1, Guo et al. (figures 2-3) discloses an array substrate, comprising: 
a first base; 
gate lines (02) disposed above the first base and extending in a first direction, the gate lines being configured to provide scanning signals; 
data lines (03) disposed above the first base and extending in the first direction, the data lines being configured to provide data voltage signals; and 
orthographic projections of the gate lines and the data lines on the first base do not overlap.
Guo et al. discloses the limitations as shown in the rejection of claim 1 above.  However, Guo et al. is silent regarding common electrode lines.  Kimura (figures 45A-45B) teaches common electrode lines (102f and 106b) disposed above the first base and extending in a second direction intersected with the first direction, the common electrode lines being configured to Kimura in order to achieve display devices having a wide viewing angle, less numbers of manufacturing steps and masks, and low manufacturing cost. 
Regarding claim 2, Kimura (figures 45A-45B) teaches thin film transistors and pixel electrodes that are disposed above the first base, each sub-pixel region having at least one thin film transistor and a pixel electrode therein, wherein each thin film transistor includes a gate, an active pattern, a source and a drain; and sources of all thin film transistors in each column of sub-pixel regions arranged in the first direction are electrically connected to a corresponding data line, gates of all thin film transistors in the column of sub-pixel regions are electrically connected to a respective one of the gate lines, and a drain of each thin film transistor in the column of sub-pixel regions is electrically connected to a corresponding pixel electrode (electrodes are extended in three different directions, e.g. xyz).
Regarding claim 3, Kimura (figures 45A-45B) teaches wherein the pixel electrodes are disposed in a same layer and made of a same material as the common electrode lines.
Regarding claim 4, Guo et al. (figures 2-3) as modified by Kimura (figures 45A-45B) teaches the gate lines and the data lines are arranged alternately in the second direction; and the gate lines and the data lines are divided into a plurality of groups each group includes a gate line and a data line most proximate to the gate line in the gate lines; and a gate line and a data line 
Regarding claim 9, Guo et al. (figures 2-3) discloses wherein each thin film transistor is configured in a way that a channel of the thin film transistor is U-shaped (08).
Regarding claim 10, Kimura (figures 45A-45B) teaches wherein the at least one thin film transistor includes two thin film transistors.
Regarding claim 13, Guo et al. (figures 2-3) discloses a liquid crystal display panel, comprising the array substrate according to claim 1.
Regarding claim 15, Kimura (figures 45A-45B) teaches a gate driving circuit connected to the gate lines, the gate driving circuit being configured to output scanning signals to the gate lines; a source driving circuit connected to the data lines the source driving circuit being configured to output data voltage signals to the gate lines; and a common electrode driving circuit connected to the common electrode lines, the common electrode driving circuit being configured to output common voltage signals to the common electrode lines (see at least paragraph 0046).
Claims 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Kimura; further in view of Lin et al. (CN 104425545).
Regarding claim 6, Guo et al. as modified by Kimura teaches the limitations as shown in the rejection of claim 2 above.  However, Guo et al. as modified by Kimura is silent regarding wherein the gate is disposed between the active pattern and the first base as a bottom gate; and the thin film transistor further includes a top gate disposed at a side of the source and the drain away from the first base, and the top gate is electrically connected to the bottom gate.  Lin et al. (figure 6) teaches wherein the gate is disposed between the active pattern and the first Lin et al. in order to improve the display characteristics. 
Regarding claim 7, Lin et al. (figure 6) teaches wherein a portion of a gate line connected to the thin film transistor serves as the top gate of the thin film transistor.
Regarding claim 8, Lin et al. (figure 6) teaches an orthographic projection of the active pattern on the first base is within a range of an orthographic projection of the bottom gate on the first base; and the orthographic projection of the active pattern on the first base is within a range of an orthographic projection of the portion of the gate line connected to the thin film transistor on the first base.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. in view of Kimura; further in view of Park et al. (US 2016/0124280).
Regarding claim 14, Guo et al. as modified by Kimura teaches the limitations as shown in the rejection of claim 2 above.  However, Guo et al. as modified by Kimura is silent regarding spacers.  Park et al. (figure 4) teaches an opposite substrate including a second base and a plurality of post spacers (250) disposed at a side of the second base proximate to the array substrate; and a liquid crystal layer disposed between the array substrate and the opposite substrate.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the spacers as taught by Park et al. 
Therefore, Guo et al. as modified by Kimura and Park et al. teaches an orthographic projection of each post spacer on the array substrate is within a region between a gate line and a data line most proximate to each other in the gate lines and the data lines
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871